Citation Nr: 1817071	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for leukopenia.

3.  Entitlement to service connection for residuals of injury to the sternum.

4.  Entitlement to service connection for a disability manifested by easy bruising, claimed as a left leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran was a member of the Ohio Army National Guard, the Texas Air National Guard, and the California Air National Guard, with verified periods of active duty (AD) and active duty for training (ACDUTRA) from August 1975 to March 1976 and from January to April 1991, with additional periods of ACDUTRA and inactive duty training (INACDUTRA).  This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied her claims of entitlement to service connection for spinal meningitis, easy bruising, leukopenia, and injury to the sternum.  

In February 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In August 2015, the Board remanded these claims for further development.  That remand also addressed additional claims of entitlement to service connection for irritable bowel syndrome (IBS) and a bilateral (left and right) foot condition.  

A September 2017 rating decision since issued, however, on remand, granted both of these other claims, thereby resolving them unless the Veteran elects to separately appeal the ratings and/or effective date assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).

As for the claims that remain in dispute, those for service connection for spinal meningitis and leukopenia require even more development, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the claims for service connection for residuals of injury to the sternum and for disability manifested by easy bruising, initially claimed as a left leg condition.


FINDING OF FACT

A current chronic disability manifested by residuals of injury to the sternum and a current chronic disability manifested by easy bruising are not shown, including owing to the Veteran's service in the military.


CONCLUSION OF LAW

Service connection is not warranted for residuals of injury to the sternum and for disability manifested by easy bruising.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  VA's duty to notify was satisfied by correspondence in March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA also duly assisted in the Veteran in fully developing these claims, including as already alluded to by remanding them in August 2015.

The Veteran has not since raised any issues with VA's duties to notify and assist, at least not as concerning these claims now being decided.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been compliance with its August 2015 remand directives, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board, therefore, is proceeding with its adjudication of these claims.


Legal Criteria, Factual Background, and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the file, but with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss - certainly not in exhaustive detail - each and every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning these claims.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of entitlement to service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection, i.e., "nexus" between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Residuals of Injury to the Sternum

The Veteran contends that she has a residual disability because of an injury to her sternum in service.  Her service treatment records (STRs) show that in September 1978 she reported chest pain with tightness along the 4th and 5th ribs with deep breaths; the assessment was musculoskeletal chest pain.  During her subsequent March 1995 service retirement examination, she reported costosternal tenderness to self-palpation since sustaining a muscle strain in 1992 during her service in Alpena, Michigan; costosternal inflammation was noted.

During her February 2015 hearing before the Board, the appellant testified that she was hit by a car during advanced training in November 1975 and then took pain medication for her sternum.  She also explained that she was later injured in Alpena, Michigan, while carrying a patient on a litter during her ACDUTRA service; she added that she did not break any ribs.  She testified that she currently has pain and discomfort in her chest in the same area of the injury in service when she twists around or participates in activities involving pressing against her chest.  She conceded that she has no actual diagnosis for this condition.

In correspondence submitted to the Board in April 2015, the Veteran reiterated that she had sustained an injury to her costosternal area during active duty in Alpena, Michigan, in 1992.  As proof, she submitted a copy of an August 1992 order to deploy to annual training in Alpena, Michigan, in September 1992.

The post-service treatment records do not reflect any complaints, findings, treatment, or diagnosis of any residuals of injury to the sternum.

Even accepting the Veteran sustained the injuries mentioned during her time in service, there still has to be consequent disability to, in turn, warrant the granting of service connection.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

A current disability means a disability shown by competent and credible evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a 

claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, unfortunately, the record on appeal simply does not include any such supporting evidence.  Notably, the treatment records in the file, even since the Board remanded this claim for further development, do not show any diagnosis of, or treatment for, a chronic disability involving residuals of an injury to the sternum in service or at any time relevant since, including since or contemporaneous to the filing of this claim.  Indeed, the Veteran herself has not identified any doctor or other qualified medical healthcare provider who has diagnosed any such disability or who provides her treatment for any such disability.  She readily conceded as much in her pleadings and hearing testimony.  Accordingly, she has not presented a valid claim of entitlement to service connection for residuals of injury to her sternum because she has not met her threshold burden of proof of establishing she has any consequent disability, regardless of the Board's acceptance of her injuries in service.  Therefore, her appeal of this claim must be denied.

Disability Manifested by Easy Bruising

Essentially the same analysis applies to this claim, including especially in terms of why it, too, cannot be granted.  The Veteran claims this additional condition is a result of a November 1975 accident in service in which she was struck by a moving car while walking. She suffered a left calf injury, purportedly resulting in current swelling and bruising.  STRs from November 1975 confirm her having sustained a left leg injury after being struck by a moving car while walking.  The diagnosis was a muscular sprain and a knot in the posterior of the left calf was identified.  There are subsequent notations of easy bruising of the legs and edema, e.g., in March 1978, when she reported a 2-month history of easy bruising; she also explained that it initially had started with tender lesions on her shins that looked like multiple tiny blood clots that resolved, leaving easy bruising.

During her March 1995 service retirement examination, right lower extremity phlebitis, slightly tender and swollen, was noted.

During December 2008 VA treatment, the appellant reported a history of easy bruising for years, but there were no other signs of a bleeding disorder or recurrent infection secondary to "lymph diff abnormality".

During her May 2014 VA examination, the appellant was noted to have a diagnosis of leukopenia since 1990.  She had noted repeated petechial, especially over the lower extremities, which had persisted.

During a more recent November 2016 VA examination, the appellant reported the onset of easy bruising symptoms in 1975 when she was hit by a car as a pedestrian; she reported having bruising of her calf and torn calf muscles; she was given a brace and taken off of work.  She said the condition has worsened over the years and that she has had superficial phlebitis a few times.  She was not receiving any treatment and she did not then currently have any conditions, complications and/or residuals due to a hematologic disorder.  In an addendum opinion, the examiner opined that the claimed condition is less likely than not incurred during the appellant's active military service; the examiner pointed out there was no pathology to render a diagnosis, and there was no capillary nonprofusion (CNP) evaluation.

So, again, despite acknowledgment of the trauma in service (i.e., documentation in the STRs of the injury claimed), the treatment records from during the many years since still notably do not show any diagnosis of, or treatment for, a chronic disability as a consequence manifested by easy bruising.  The Veteran has not identified any doctor or other qualified medical healthcare provider who has diagnosed such a disability manifested by easy bruising or who provides her treatment for such disability.  Accordingly, she again has not presented a valid claim of entitlement to service connection, so her appeal of this claim, like the other, must be denied.


ORDER

The claim of entitlement to service connection for residuals of injury to the sternum is denied.

The claim of entitlement to service connection for a disability manifested by easy bruising, claimed as a left leg condition, also is denied.


REMAND

The remaining claims require still more development before being decided on appeal, and although the Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than immediately deciding, these other claims, it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

In the previous August 2015 remand, the Board instructed that the Veteran be provided an examination by an appropriate medical professional to determine the etiology of her claimed spinal meningitis and residuals thereof, to include whether this claimed disability is related to or the result of her active military service, including any periods of ACDUTRA.  The examiner was asked to identify all current residuals of the Veteran's 1976 spinal meningitis, including but not limited to a brain tumor/mass.  The examiner was asked to discuss the medical and competent lay evidence of record, specifically including an April 2015 letter from the Veteran's VA physician indicating that, although the Veteran was diagnosed with a case of meningitis when she transitioned out of active duty, it was more likely than not that her viral or bacterial illness began while she was still on duty and subsequently placed her at risk for meningitis.  

In furtherance of this remand directive the Veteran was afforded a VA examination in November 2016, during which the diagnosis was status post spinal meningitis, possibly meningococcal meningitis since it occurred after vaccination.  Regarding etiology, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In explanation, the examiner noted there is documentation that the appellant had spinal meningitis in 1976, although the details of the hospitalization or extent of involvement is not available.  The examiner noted the 2014 VA examination documenting that the appellant has leukopenia that is residual from spinal meningitis and indicated she does not have evidence of spinal meningitis now.  The examiner observed the appellant was seen for headache in the past and it was thought to be due to lesion over the left petrous bone; further studies showed she has cavernous hemangioma, and she was seen by a neurologist and her headache is thought to be due to hemangioma.  The examiner found no documentation of current infections and no recent spinal tap or symptoms of spinal meningitis.  However, the examiner did not indicate whether there are any current residuals of the Veteran's 1976 spinal meningitis, as opposed to current incidence of the disease itself.  The examiner pointed out there is documentation that the appellant's meningitis occurs after vaccination for meningococcal bacteria, and bacterial infection usually causes leukocytosis.  But the examiner did not explain whether this indicates this Veteran's spinal meningitis is related to or the result of her active military service, including any periods of ACDUTRA.  The examiner also did not discuss the medical and competent lay evidence of record and, instead, merely affirmed tis evidence had been reviewed.  It is well-established in case law that, when remand orders of the Board are not complied with, the Board itself errs as a matter of law in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action therefore is necessary as concerning this claim.  38 C.F.R. § 4.2.

As also discussed in the prior remand, the Veteran contends that she developed chronic leukopenia that she argues is related to the spinal meningitis (residuals) also being claimed.  The claim for service connection for leukopenia remains "inextricably intertwined" with the claim for service connection for the spinal meningitis and, consequently, consideration of the leukopenia claim must be deferred pending resolution of the claim for residuals of spinal meningitis.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, these remaining claims are REMANDED for the following action:

1.  Obtain supplemental comment (an addendum opinion) regarding the etiology of the Veteran's claimed spinal meningitis - but especially insofar as the likelihood (very likely, as likely as not, or unlikely) she currently has any chronic residuals of this disease, such as a brain tumor/mass (hemangioma), not just whether instead she had the disease in years past, including especially in 1976 while in service.

In providing this supplemental comment, the designee should discuss the medical and competent lay evidence of record.  The examiner is specifically asked to discuss and consider an April 2015 letter from the Veteran's VA physician indicating that, although the Veteran was diagnosed with a case of meningitis when she transitioned out of active duty, it is more likely than not that her viral or bacterial illness began while still on duty and subsequently placed her at risk for meningitis.

It therefore is essential the designee providing this supplemental comment discuss the underlying rationale of all opinions, whether favorable or unfavorable to this claim, preferably citing to specific evidence in the file supporting conclusions and medical authority (e.g., treatise, etc.).


2.  After completing all other development deemed warranted, readjudicate these remaining claims in light of this and all other additional evidence.  If either claim continues to be denied or is not granted to the Veteran's satisfaction, send her a Supplemental Statement of the Case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


